DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 and 23-25 in the reply filed on 23 May 2022 is acknowledged.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohara et al. (US 2016/03436940 A1).

Re. claims 1 and 23: Gohara discloses an apparatus comprising:
an electronic component (13, 14, 15) that dissipates heat; (see fig. 1, 2)
a cold plate apparatus (1) attached in thermal connection to the electronic component; and
a pump that forces a liquid coolant through the cold plate apparatus; (see para. 0065-0066)
wherein the cold plate apparatus comprises:
a bottom portion (22) surrounding an interior volume; and
a top portion (21) attached to the bottom portion and enclosing the interior volume; (see fig. 1, 2; para. 0053-0054)
the cold plate apparatus further comprising:
Walls (212a, 22b) that enclose an interior volume that includes an inlet plenum (271), an outlet plenum (281), and an active volume (26) fluidly connecting the inlet plenum to the outlet plenum; (see fig. 1, 2, 4; para. 0056-0060)
wherein the walls define an inlet opening (edge between 271 and 27) into the inlet plenum and an outlet opening (edge between 281 and 28) from the outlet plenum; (see fig. 7-9; para. 0068-0072)
wherein the walls define an outlet transition (281a, 281c) that connects the outlet plenum to the outlet opening; (see fig. 9; para. 0070-0071, 0086)
wherein the outlet transition defines a smoothly curving flow path from a direction along a long dimension of the outlet plenum, which is parallel to a plane defined by the outlet opening, to a direction along a centerline of the outlet opening, which is at an angle (slight downward angle) from the plane defined by the outlet opening; (see fig. 9-13; para. 0085-0086)
wherein the outlet transition provides a smooth variation of cross-sectional area from the outlet plenum to the outlet opening. (see fig. 9-13)

Re. claim 2: Gohara discloses wherein the outlet transition (281a, 281c) is coextensive with the outlet plenum at a first end and coextensive with the outlet opening (edge between 281 and 25) at a second end. (see fig. 9)

Re. claim 3: Gohara discloses wherein the first end of the outlet transition (281a-c) is within a footprint of the outlet opening (edge between 281 and 28) projected into the interior volume of the apparatus. (see fig. 9)

Re. claim 4: Gohara discloses wherein the first end of the outlet transition (281a, c) is offset from the centerline of the outlet opening (edge between 281 and 28) toward the outlet plenum (281). (see fig. 9)

Re. claim 25: Gohara discloses wherein the outlet transition (281a, c) is coextensive with the outlet plenum (281) and with the outlet opening (edge between 281 and 28) and smoothly diminishes in cross-sectional area from the outlet plenum to the outlet opening.  (see fig. 9)

Allowable Subject Matter
Claims 5-8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Re. claims 5 and 6: the prior art fails to disclose “wherein cross-sections of the outlet transition, taken in planes perpendicular to the centerline of the outlet opening, vary in radius from the bottom surface of the outlet plenum toward the upper surface of the outlet plenum”

Re. claim 7 and 8: the prior art fails to disclose “wherein cross-sections of the outlet transition, taken in planes perpendicular to the centerline of the outlet opening, shift their centers toward the centerline of the outlet opening from the bottom surface of the outlet plenum toward the upper surface of the outlet plenum.”

Re. claim 9: the closest prior art is Chainer et al. (US 2018/0098459 A1)
Chainer discloses a cold plate apparatus comprising:
a top plate (100) that has an inlet opening (112) and an outlet opening (122) through it; (see fig. 5; para. 0042, 0055)
a bottom plate (106); and (see fig. 5, 6; para. 0039-0041)
a plurality of intermediate plates (108, 402, 404, 406, 408) sandwiched between the top and bottom plates and attached to each other and to the top and bottom plates, 
each intermediate plate having a cutout (202, 302, 304), the cutouts of the plurality of intermediate plates overlapping to define an interior volume enclosed by the top plate, the bottom plate, and the intermediate plates, the interior volume including an active volume, an inlet plenum (114) at one side of the active volume, (see fig. 4-6; para. 0045-0048)
an outlet plenum (120) at another side of the active volume opposite the inlet plenum, an inlet transition at an end of the inlet plenum overlapping the inlet opening, and an outlet transition at an end of the outlet plenum overlapping the outlet opening;(see fig. 4-6; para. 0041-0042)
wherein edges of the cutouts of the intermediate plates are staggered (see fig. 4-6) 

However, the Chainer reference and the remining prior art fails to disclose “the outlet transition defines a curving flow path from a direction along a long dimension of the outlet plenum, which is parallel to a plane defined by the outlet opening, to a direction along a centerline of the outlet opening, which is at an angle from the plane defined by the outlet opening.” Rather Chainer discloses a straight flow path or a plurality of straight flow paths indicated by the flow arrows in figs. 4, 6, 14, and 17. One of ordinary skill in the art would not have been motivated to change a straight flow path of Chainer to a curving flow path. 

Re. claim 24. While Chainer discloses these limitation, the combination of these limitations with “a smoothly curving flow path” found in claim 23 would not have been obvious to one of ordinary skill in the art. One of ordinary skill would have seen that the edges of the plates would not have defined a smoothly curving flow path as required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 15, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835